Citation Nr: 1507776	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 1996, for the grant of service connection for lumbar and thoracic strain with mild bilateral facet arthropy (low back disability).  

2.  Entitlement to an effective date earlier than August 30, 1996, for the grant of a 50 percent evaluation for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2005 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file. 

In September 2010, the Board remanded the claim for additional development.  

In the September 2010 remand, the Board included the issue of whether a timely appeal was filed with regard to the May 1983 rating decision.  An additional review of the record illustrates that a timely appeal was filed but no statement of the case was ever issued.  Therefore, the issue, as previously characterized by the Board, is moot.  Additionally, the previous decision included the issue of entitlement to an earlier effective date for the grant of service connection for a low back disability, to include whether there was clear and unmistakable error (CUE) in April 1970 and March 1991 rating decisions.  However, additional review of the record reveals there is no April 1970 rating decision.  Furthermore, as the May 1983 rating decision is still pending, the issue of CUE in the March 1991 rating decision is moot.  As such, the Board has recharacterized the issues as seen on the title page.  

In the September 2010 remand, the Board also referred the issue of whether there was CUE in the July 1970 rating decision.  In a March 2013 rating decision, the RO concluded that the July 1970 rating decision did not contain CUE.  To date, the Veteran has not submitted a notice of disagreement with regard to this determination and the issue is therefore not before the Board.  

Additionally, in a March 2013 rating decision, the RO granted an earlier effective date of August 30, 1996, for the grant of service connection for a low back disability.  However, as the decision did not assign the earlier effective date the Veteran requested, the decision represents a partial grant of the benefits sought and the issue is still before the Board.  

In April 2014 the Veteran revoked representation by Disabled American Veterans (DAV).  To date he has not selected a new representative.

In January 2015, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The issues of entitlement to an effective date earlier than August 30, 1996, for the grant of a 50 percent evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied entitlement to service connection for a low back disability; an appeal to that decision was not initiated.  

2.  On March 7, 1983, the Veteran filed to reopen the claim of entitlement to service connection for a low back disability.

3.  A May 1983, rating decision denied the Veteran's claim for service connection for a low back disability.  

4.  In June 1983, the Veteran filed a timely notice of disagreement (NOD) as to the May 1983 rating decision.  

5.  The RO never issued a statement of the case (SOC) in response to the June 1983 notice of disagreement, and the claim was never denied by a later appellate adjudication.  

6.  In a February 2001 decision, the Board reopened the Veteran's claim of entitlement to service connection for a low back disability.  

7.  The June 1983 NOD remained pending until the claim for service connection for a low back disability was granted in a January 2005 rating decision.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 7, 1983, for the grant of service connection for a low back disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Here, the Veteran was provided with VCAA notice regarding earlier effective dates in February 2006.  The Veteran was also provided notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 2006. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in June 2010.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned specifically noted the issues on appeal and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the September 2010 Board remand instructions with regard to the issue decided below.  In regards to the timeliness of an appeal of the July 1970 rating decision, the Board notes that the statement of the case was sent to the wrong address.  However, additional review of the record reveals that the remand instruction should have addressed the issue of timeliness of an appeal to the May 1983 rating decision.  Furthermore, as previously noted the Veteran did submit a timely notice of disagreement to the May 1983 rating decision but no statement of the case was ever issued.  Therefore, the issue of timeliness is moot and a remand to resend the SOC to the correct address is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that he is entitled to an effective date earlier than August 30, 1996, for the grant of service connection for a low back disability.  The Board will first clarify procedural issues regarding the date of claim in this case.  

The filing of an NOD initiates VA appellate review and entitles the Veteran to an SOC.  38 U.S.C.A. § 7105(a) (West 2014); see Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007); Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011).  The failure to issue an SOC after receipt of a valid NOD prevents the underlying rating decision from becoming final.  See Palmer, 21 Vet. App. at 438.

The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If a valid NOD is filed, but VA fails to issue a SOC, then the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-36 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  Indeed, once an NOD has been filed, further RO decisions that do not grant the benefit sought do not resolve the pending claim.  Juarez v. Peake, 21 Vet. App. 537, 543 (2008); Jones v. Shinseki, 23 Vet. App. 122, 126 (2009).  Only a Board decision can resolve an appeal that was initiated but not completed.  Id.

Here, the Veteran was denied service connection for a low back disability in July 1970.  The Veteran did not initiate an appeal and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

The Veteran filed a claim to reopen entitlement to service connection for a low back disability on March 7, 1983.  A May 1983 rating decision denied the Veteran's claim to reopen.  In June 1983, the Veteran filed an NOD.  However, while the RO issued a rating decision in November 1983 with regard to additional claims made in the June 1983 NOD, this rating decision did not address the Veteran's back claim.  Furthermore, the RO never issued an SOC in response to the timely June 1983 NOD, and the June 1983 NOD was never later denied by an appellate adjudication, such as a Board decision.  Instead, the Veteran filed a new claim to reopen his previously denied claim for a back disorder in August 1996 and, after appealing November 1998 rating decision which denied reopening the claim, a February 2001 Board decision reopened the Veteran's claim.  The RO's failure to furnish an SOC upon the proper filing of an NOD prevents the May 1983 rating decision from becoming final.  Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with an SOC he was not able to file a formal appeal with the Board and the rating decision did not become final). Thus, the March 7, 1983, claim for service connection for a low back disability remained pending.   

With a date of claim of March 7, 1983, established, the Board will next turn to the question of whether the Veteran is entitled to an earlier effective date than August 30, 1996, for the award of service connection for a low back disability.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

Since the March 7, 1983, claim remained pending, the Board finds that the Veteran is entitled to an earlier effective date of March 7, 1983, the date of his claim to reopen.  An effective date earlier than March 7, 1983, is not possible as the July 1970 rating decision is final and there is no document of record dated prior to March 7, 1983, that can be reasonably construed as a claim or informal claim to reopen entitlement to service connection for a low back disability.  

In sum, the Veteran is entitled to an earlier effective date of March 7, 1983, but no earlier, for the grant of service connection for a low back disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an earlier effective date of March 7, 1983, for the grant of service connection for a low back disability, is granted.


REMAND

As part of the September 2010 Board remand, the Veteran was issued a supplemental statement of the case (SSOC) in September 2014.  The SSOC was mailed to an address in Antioch, California.  The SSOC was returned to the RO as undeliverable; a notation on the exterior envelope noted "return to sender".  The Board notes that correspondences in October 2014 and January 2015 were sent to an address in Pittsburg, California, and were not returned undeliverable.  Based on the foregoing, the Board finds that that the Veteran did not receive the AMC's September 2014 SSOC. The mailing of the SSOC to the wrong address is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  Therefore, a remand is necessary to send the Veteran a copy of the SSOC at the correct address 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should verify the correct address for the Veteran. 

2. The AMC should then resend the September 2014 SSOC to the Veteran's correct address.  The Veteran should be given an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


